UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2538



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALL EQUIPMENT, MATERIALS AND DEVICES, USED AND
INTENDED TO BE USED IN MAKING COUNTERFEIT
SECURITIES AND COUNTERFEIT FEDERAL RESERVE
NOTES, INCLUDING ONE COMPAQ 150I MONITOR, ONE
COMPAQ PRESARIO 7180 HARD DRIVE, TWO COMPAQ
SPEAKERS, ONE SISCO SHREDDER, ONE UMAX
SCANNER, ONE POWERSTRIP, ONE COMPAQ KEYBOARD,
ONE EPSON STYLUS COLOR PRINTER, MISCELLANEOUS
COMPUTER CABLES, ONE PREMIER PAPER CUTTER,
TWENTY-THREE COMPUTER DISCS, AND ONE BOX OF
INK JET PAPER,
                                                        Defendant,


EDWARD THOMAS ILLSLEY,

                                             Claimant - Appellant,

          and


GAILYA J. ILLSLEY,

                                                         Claimant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-98-54-3)
Submitted:    April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Thomas Illsley, Appellant Pro Se. Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward Thomas Illsley appeals the district court’s order

granting summary judgment for the Government in this forfeiture

action brought under 18 U.S.C. § 492 (1994).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. All Equipment, Materials and Devices,

No. CA-98-54-3 (E.D. Va. Sept. 29, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED


                                 2